Case 20-10343-LSS   Doc 1773-2   Filed 12/02/20   Page 1 of 4




                        Exhibit A

                      Proposed Order
                 Case 20-10343-LSS              Doc 1773-2          Filed 12/02/20         Page 2 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                (Jointly Administered)
                              Debtors.
                                                                Ref. Docket No. __

                  AN ORDER DIRECTING CERTAIN INSURERS TO PRODUCE
                         DOCUMENTS PURSUANT TO RULE 2004

             Upon the motion (the “Motion”)2 of the Boy Scouts of America and Delaware BSA, LLC,

the non-profit corporations that are debtors and debtors in possession in the above-captioned

chapter 11 cases (together, the “Debtors”), for entry of an order (this “Order”), pursuant to Rule

2004, directing The Chubb Group of Insurance Companies, including but not limited to Insurance

Company of North America (“Century”), the American International Group, Inc. entities,

including National Union Fire Insurance Company of Pittsburgh, PA, Lexington Insurance

Company, Landmark Insurance Company, and the Insurance Company of the State of

Pennsylvania (“AIG”), and The Continental Insurance Company entities, including Columbia

Casualty Company, The Continental Insurance Company, as successor in interest to certain

policies issued by Harbor Insurance Company, and The Continental Insurance Company, as

successor by merger to Niagara Fire Insurance Company (“CNA”) (collectively, the “Insurers”)

to produce documents and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

§ 1334 and the Amended Standing Order of Reference from the United States District Court for


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
2
      All capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
      Motion.
             Case 20-10343-LSS          Doc 1773-2      Filed 12/02/20      Page 3 of 4




the District of Delaware, dated February 29, 2012; and entry of this Order being a core proceeding

within the meaning of 28 U.S.C. § 157(b)(2); and the Debtors having consented to the entry of a

final order by this Court under Article III of the United States Constitution; and venue of this

proceeding and the Motion in this District being proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the Debtors’ notice of the Motion and opportunity for a hearing

on the Motion were appropriate under the circumstances and no other notice need be provided;

and all objections to the Motion, if any, having been withdrawn, resolved or overruled; and the

relief requested in the Motion being in the best interests of the Debtors’ estates, their creditors and

other parties in interest; and this Court having determined that the legal and factual bases set forth

in the Motion establish just cause for the relief granted herein; and after due deliberation and

sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED a set forth herein.

       2.      The Insurers shall produce all non-privileged documents and/or information

responsive to the Document Requests set forth in Exhibit B to the offices of Haynes and Boone,

LLP, Attn: Carla Green, 2323 Victory Avenue, Suite 700, Dallas, Texas 75219, to be received on

or before January 1, 2021 at 4:00 p.m. (CDT).

       3.      The Insurers shall also provide a written certification that their respective

production searches included the names of the Local Councils and a written certification that their

respective productions are complete, to be delivered to the above-referenced address on or before

January 1, 2021 at 4:00 p.m. (CDT).




                                                  2
            Case 20-10343-LSS         Doc 1773-2       Filed 12/02/20      Page 4 of 4




       4.      The Debtors’ rights are reserved to request additional discovery of the Insurers and

the Insurers’ Policies including, but not limited to, requests based on any information that may be

revealed as a result of the discovery authorized pursuant to this Order.

       5.      The Court retains jurisdiction over any matter related to the Motion and this Order.


 Dated: ____________, 2020
        Wilmington, Delaware                 THE HON. LAURIE SELBER SILVERSTEIN
                                             UNITED STATES BANKRUPTCY JUDGE




                                                 3
